Citation Nr: 0802191	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  00-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the right foot, claimed to have 
resulted from treatment in a VA facility.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION


The appellant had active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board hearing at the RO 
in October 2002.   This matter was previously before the 
Board and was remanded in March 2002, sent for additional 
development of the evidence in March 2003, and remanded again 
in October 2003.

In March 2006, pursuant to the provisions of 38 C.F.R. § 
20.900(c), the Board granted the appellant's motion to 
advance his case on the Board's docket.

Also in March 2006, the Board, denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability of the right foot, claimed to have resulted from 
treatment in a VA facility.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2007 order, the Court granted a 
joint motion of the parties, vacated the Board's denial, and 
remanded the matter for action consistent with the joint 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002).  

(a) Claims subject to this section.

(1) General. Except as provided in paragraph (2), this 
section applies to claims received by VA on or after October 
1, 1997. This includes original claims and claims to reopen 
or otherwise readjudicate a previous claim for benefits under 
38 U.S.C. 1151 or its predecessors. The effective date of 
benefits is subject to the provisions of §3.400(i). For 
claims received by VA before October 1, 1997, see §3.358.

(b) Determining whether a veteran has an additional 
disability. To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped. VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death. 
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section. Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.

(1) Actual causation required. To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death. Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.

(2) Continuance or natural progress of a disease or injury. 
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions. 
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death. The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination. To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of §17.32 of this chapter. 
Minor deviations from the requirements of §17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. Consent may be 
express (i.e., given orally or in writing) or implied under 
the circumstances specified in §17.32(b) of this chapter, as 
in emergency situations.

(2) Events not reasonably foreseeable. Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of §17.32 of 
this chapter.  38 C.F.R. § 3.361 (2007).

The Board notes that although the appellant underwent a VA 
examination in June 2005, the provided opinion did not 
adequately address the pertinent issue on appeal.  It is 
unclear whether the appellant has, in fact, sustained any 
additional right foot disability as a result of VA treatment.  
In light of the evidence of record, the Board finds further 
development is required prior to appellate review.

Also, the Board notes that the record reflects that the 
appellant has not been provided adequate notice with respect 
to the disability-rating or effective-date element of his 
claim.  






Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO 
or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the appellant and his 
representative and request them to 
submit the outstanding evidence.

3.  The appellant should be scheduled 
for a VA examination, by a VA examiner, 
for an opinion as to whether there is at 
least a 50 percent probability or 
greater (at least as likely as not) that 
a currently diagnosed right foot 
disability is the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing hospital care, medical or 
surgical treatment, or examination in 
association with the surgery performed 
at the VA medical center located in 
Huntington, West Virginia in August 1989 
or February 1990; or due to an event not 
reasonably foreseeable. 

All indicated tests and studies are to 
be performed.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.
 
4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record. 
Specific attention should be givn to 
38 C.F.R. § 3.361(c).  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate action, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



